Citation Nr: 1645316	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1968 to August 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran revoked his previous power of attorney for a veterans service organization as his representative.  He is self-represented in this case.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran received a VA examination for his PTSD in March 2011.  In the examination report, the examiner described the Veteran as having mild symptoms of PTSD, including occasional panic attacks, and moderate difficulty in social and occupational functioning.  Additionally, the VA examiner noted the Veteran's GAF score as 56.  However, the Veteran submitted a private psychiatric evaluation in July 2011 wherein the Veteran's private physician noted the Veteran was last seen in June 2011.  That private physician noted the Veteran's GAF score as 39, and also described "significant disturbances" in the Veteran's life due to PTSD.  This suggests a possible worsening of the Veteran's PTSD or conflicting assessments.  The Board finds that the Veteran should be afforded a new VA examination to assess the current extent and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran submitted private psychiatric evaluations in September 2010 and July 2011 from Psychological Consulting Services.  In the July 2011 psychiatric evaluation, the Veteran's private physician noted that the Veteran had an initial psychological evaluation in September 2007 and had been in treatment with that provider since that time.  However to date, only two private psychiatric evaluations have been associated with the claims file.  On remand, the Veteran's private psychiatric treatment records should be obtained.

Currently, PTSD is the Veteran's sole service-connected disability.  The Veteran's claim for a TDIU is inextricably intertwined with the disability evaluation for the Veteran's service-connected PTSD, and it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In light of the remand, pertinent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain pertinent VA treatment records not already associated with the claims file.  

2.  After securing any necessary releases, obtain pertinent private treatment records dated since September 2007, to include treatment records from Psychological Consulting Services, as well as any other private healthcare provider that has treated the Veteran's PTSD.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The entire claims file should be reviewed by the examiner.  All necessary testing should be conducted.

The examiner should also comment on the Veteran's ability to secure or follow substantially gainful employment as a result of his service-connected PTSD, and with consideration of his education and occupational history.

A complete rationale or explanation should be provided for each opinion reached.

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

